FAHY, Senior Circuit Judge
(dissenting):
With a modification to be mentioned I adhere to the views expressed in my dissenting opinion filed September 22, 1969. In light of the fact that Title VII of the Civil Rights Act of 1964 did not become effective until July 2, 1965, I agree with the opinion of the court on rehearing that the correct basis for deciding that the Equal Employment Opportunity Commission did not have jurisdiction of the reopened 1965 case is that the conduct complained of occurred prior to July 2, 1965, rather than as stated in my dissent of September 22, 1969.